                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 UNILOC 2017, LLC ET AL,                    §
                                            §
       Plaintiffs,                          §
                                            §
 v.                                         §       Case No. 2:18-CV-00499-JRG-RSP
                                            §
 GOOGLE LLC,                                §
                                            §
       Defendant.                           §

                                        ORDER

      Plaintiffs Uniloc 2017, LLC and Uniloc USA, Inc. (collectively “Uniloc”) filed an

Unopposed Motion for Leave to File Response to Motion to Dismiss Under Seal, which is

.now before the Court. (Dkt. No. 27.) Also before the Court is Uniloc’s Unopposed Motion

for Leave to File Excess Pages for its Response. (Dkt. No. 28.)

      After consideration, the Court GRANTS Uniloc’s Motion for Leave to File

Response to Motion to Dismiss Under Seal (Dkt. No. 27) and Uniloc’s Motion for Leave

to File Excess Pages for its Response (Dkt. No. 28). It is therefore ORDERED that

Uniloc’s Response (Dkt. No. 29) to Defendant’s Motions to Dismiss shall be filed under

seal. It is further ORDERED that Uniloc is permitted to exceed page limits for its

Response.
       SIGNED this 3rd day of January, 2012.
       SIGNED this 24th day of May, 2019.




                                                ____________________________________
                                                ROY S. PAYNE
                                                UNITED STATES MAGISTRATE JUDGE
